Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Claims 1-3, 6, and 9-11, and 15-18 have been amended, 
Claim 7 was previously cancelled, 
Claim 19 was added, and 
Claims 1-6 and 8-19 are pending prior to the Examiner’s Amendment below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Potential amendments were discussed in a phone conversation on 02 September  2022 with Mr. Todd W. Wight and Mr. Graham Bowles and emails (attached) with Mr. Todd W. Wight.  Authorization for this examiner’s amendment was via the attached emails.      

Claims 1, 11, and 17 are amended with this Examiner’s Amendment, 
Claims 8, 9, and 19 are cancelled with this Examiner’s Amendment, and 
Claims 1-6 and 10-18 are currently pending.

The application has been amended as follows: 
Claim 1 is amended as follows;

1.	A method, performed by one or more processors, for presenting gamified scenarios, comprising: 	

generating a first gamified user interface configured to:

i) depict a first credit score and information associated with a user, and 

ii) receive an input corresponding to selecting a second credit score;

responsive to receiving the input, conducting analytics on the first credit score, the second credit score, and the information associated with the first user, thereby generating a credit modification model for modifying the information associated with the first user using a trained machine learning model, wherein the credit modification model includes a set of defined actions to be taken that, when taken result in altering the first credit score to the second credit score;

wherein conducting analytics thereby generating the credit modification model includes providing the first credit score, the second credit score, and the information associated with the first user as inputs to the trained machine learning model that is trained, in part using secondary variables, to determine (i) key variables from the information associated with the first user pertinent to obtaining the second credit score, (ii) the set of defined actions, and (iii) based in part on the key variables, a refined scenario where the first credit score has been modified to the second credit score, wherein the secondary variables are based on previous scenario changes of one or more other users, different than the first user, or of the first user, or identified data trends of the previous scenario changes;

wherein the secondary variables include data from, or generated by, one or more other users, different than the first user, or from previous user interfaces generated by the one or more other users, and the secondary variables includes anonymized data and are stripped of any personally identifiable information;

generating a second gamified user interface depicting the second credit score, and displaying (i) the refined scenario including the second credit score and modifications to the information associated with the first user, and (ii) a first actionable display element, wherein activation of the first actionable display element indicates first user authorization of performance of the set of defined actions; and

responsive to detecting a selection of the first actionable display element, providing at least part of the set of defined actions, generated by the credit modification model, to a third party with the first user authorization to perform the at least part of the set of defined actions, wherein performance thereof causes modification of the information associated with the first user.


Claim 8 is cancelled.

Claim 9 is cancelled.

Claim 11 is amended as follows;

11.	A system comprising: 	

one or more first logic modules stored within a first non-transitory storage medium, the one or more first logic modules, when executed by one or more first processors, perform operations including:
 
generating a first user interface configured to depict a first credit score and information associated with a first user, and configured to receive an input corresponding to selection of a second credit score; and

communicating 

one or more second logic modules stored within a second non-transitory storage medium, the one or more second logic modules when executed by one or more second processors, perform operations including;
 
extracting content from the packets, wherein content includes one of the first credit score, the information associated with the user, or the second credit score, 

conducting analytics on 

wherein conducting analytics thereby generating the credit modification model includes providing the first credit score, the second credit score and the information associated with the first user as inputs to the trained machine learning model that is trained, in part using secondary variables, to determine (i) key variables from the information associated with the first user pertinent to obtaining the second credit score, (ii) the set of defined actions, and (iii) based in part on the key variables, a refined scenario where the first credit score has been modified to the second credit score, wherein the secondary variables are based on previous scenario changes of one or more other users, different than the first user, or of the first user, or identified data trends of the previous scenario changes; 

wherein the secondary variables include data from, or generated by, one or more other users, different than the first user, or from previous user interfaces generated by the one or more other users, and the secondary variables includes anonymized data and are stripped of any personally identifiable information; and

wherein the one or more first logic modules performs further operations including:

generating a second user interface depicting the second credit score and displaying a proposed change to the information associated with the first user; and 

responsive to detecting a selection of an actionable display element rendered as part of the second user interface, transmitting the one or more messages one or more destinations to execute the set of defined actions of the credit modification model and change the information associated with the first user to modify the first credit score to the second credit score, the set of defined actions including changing a credit limit for an account of the first user.

Claim 17 is amended as follows;

17. method, performed by one or more processors, for boosting a first user's credit score, comprising; 	

generating a first user interface configured to:

i) depict a first credit score and information associated with the first user, and 

ii) receive an input corresponding to selecting a second credit score;

responsive to receiving the input, conducting analytics on the first credit score, the second credit score, and the information associated with the first user, thereby  generating a credit modification model for modifying the information associated with the first user using a trained machine learning model, wherein the credit modification model includes a set of defined actions to be taken that, when taken result in altering the first credit score to the second credit score; 

wherein conducting analytics thereby generating the credit modification model includes providing the first credit score, the second credit score, and the information associated with the first user as inputs to the trained machine learning model that is trained, in part using secondary variables, to determine (i) key variables from the information associated with the first user pertinent to obtaining the second credit score, (ii) the set of defined actions, and (iii) based in part on the key variables, a refined scenario where the first credit score has been modified to the second credit score, wherein the secondary variables are based on previous scenario changes of one or more other users, different than the first user, or of the first user, or identified data trends of the previous scenario changes; 

wherein the secondary variables include data from, or generated by, one or more other users, different than the first user, or from previous user interfaces generated by the one or more other users, and the secondary variables includes anonymized data and are stripped of any personally identifiable information;

generating a second user interface depicting the second credit score and displaying the refined scenario including the second credit score and modifications to the information associated with the user; 

responsive to detecting a selection of an actionable display element rendered as part of the second gamified user interface, transmitting a first message to a first destination to execute the set of defined actions of the credit modification model and modify the information associated with the first user resulting in changing the first credit score to the second credit score, the set of defined actions of the credit modification model including changing a credit limit for an account of the first user.


Claim 19 is cancelled.

Allowable Subject Matter

Claims 1-6 and 10-18 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite methods and a system for sending and receiving data and to determine and present options to a user for improving the user’s credit score as well as relevant advertising for that user.    

The prior art teaches the general concept of the claims but does not explicitly teach targeted content for a third user based upon a second user in the same group as the third user, but then based upon the interactions of a first user and other direct contacts with the second user.  Regardless, the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite methods and a system for sending and receiving data and to determine and present options to a user for improving the user’s credit score as well as relevant advertising for that user.      
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis.  Sending and receiving data and to determine and present options to a user for improving the user’s credit score as well as relevant advertising (targeted content) for that user but the combination of steps is an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681